internal_revenue_service number release date index number ------------------------------ ------------------------------------------ ------------------------ ---------------------------------------------------------- ----------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-151247-06 date date -------------------------------------------------------------------------------- ------------- ---------------------------------------- legend f45 ------------------------------------------------------------------------------------------------------------- f46 -------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- f47 -------------------------------------------------------------------------------------------------------- f48 -------------------------------------------------------------------------------------------------------- t month date dear ------------- ---------------------------- ---------------------- --------------- ---- this responds to your date request that we supplement our letter plr-151247-06 ruling dated date plr-124298-06 the prior ruling letter the information submitted for consideration is summarized below capitalized terms not defined in this ruling have the meanings originally assigned to them in the prior ruling letter the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed distributions i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of a distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in a distributing or controlled_corporation see sec_355 and sec_1_355-7 the prior ruling letter addresses in part certain u s federal_income_tax consequences of the distributions of controlled and controlled and related transactions the taxpayer proposes to modify the proposed transaction described in the prior ruling letter in the following manner modification of contribution in addition to the property described in the prior ruling letter s6 will contribute a t percent interest in f45 to new s6 modification of contribution pursuant to contribution s6 has transferred or will transfer property to s17 rather than to s14 the transferred property now includes the stock of sec_5 s10 s14 and s19 s6 transferred the stock of s14 to s17 on date the transfer of the remaining property will occur in month contribution 4a s17 has transferred or will transfer to s14 the stock of sec_5 s10 and s19 and s17's assets associated with business m including s17's interest in sec_21 and s14 has assumed certain liabilities of s17 associated with business m contribution 4a on date s17 transferred to s14 s17's interest in sec_21 and all of s17's right title and interest to its business m assets and s14 assumed the liabilities associated with s17's business m the transfer of the stock of sec_5 s10 and s19 will occur in month plr-151247-06 modification of contribution s14 was the sole transferor to sec_21 in contribution which occurred on date the property that would have been transferred by s17 to sec_21 in connection with contribution was transferred by s17 to s14 in contribution 4a contribution 6a s14 will not contribute property to controlled in contribution or distributing in contribution s14 instead will contribute to s10 the stock of sec_5 sec_21 and f46 and s14's interest in f24 contribution 6a modification of contribution s10 will be the sole transferor to controlled in contribution the property transferred by s10 to controlled will be the same property that s10 s14 and s17 would have transferred in contribution as set forth in the prior ruling letter plus the stock of f46 received by s10 in contribution 6a modification of contribution s14 and s17 will not be transferors to distributing in contribution the property transferred by s10 to distributing will be the same property that s10 s14 and s17 would have transferred in contribution as set forth in the prior ruling letter modification of distribution in connection with distribution distributing will distribute a portion of the controlled stock to distributing in complete redemption of the outstanding preferred_stock of distributing held by distributing the remainder of the shares of controlled will be distributed to distributing in redemption of distributing common shares held by distributing modification of distribution in connection with distribution distributing will distribute a portion of the controlled stock to distributing in complete redemption of the outstanding preferred_stock of distributing the remainder of the shares of controlled will be distributed to distributing in redemption of distributing common shares held by distributing modification of contribution sec_25 and sec_26 and distribution sec_12 and due to foreign law considerations distributing cannot transfer assets directly to controlled and controlled as a result distributing will transfer its business p and business b subsidiaries to the controlled group and the controlled group respectively pursuant to the following transactions plr-151247-06 xlva distributing will form two new foreign companies f47and f48 xlvb distributing will transfer the stock of the business p subsidiaries to f47 for no consideration xlvc distributing will transfer the stock of the business b subsidiaries to f48 for no consideration revised active trade_or_business transactions the following steps will be taken to ensure that distributing controlled and controlled each will satisfy the active_trade_or_business_requirement under sec_355 without regard to sec_355 ia after step i in the prior ruling letter f20 will elect to be disregarded as an entity separate from its owner for u s federal tax purposes under sec_301_7701-3 xxixa after step xxix in the prior ruling letter f26 will elect to be disregarded as an entity separate from its owner for u s federal tax purposes under sec_301_7701-3 xxxvia after step xxxvi in the prior ruling letter f12 will elect to be disregarded as an entity separate from its owner for u s federal tax purposes under sec_301_7701-3 supplemental representations contribution the representations provided in the prior ruling letter related to contribution have been confirmed in their entirety to reflect the modification to contribution contribution the representations related to contribution in the prior ruling letter are modified to reflect s17 as the transferee and otherwise have been confirmed in their entirety contribution 4a the following representations are made with respect to contribution 4a described above a4a no stock_or_securities will be issued for services rendered to or for the benefit of s14 in connection with contribution 4a and no stock_or_securities will be issued for indebtedness of s14 plr-151247-06 b4a s17 has not accumulated receivables or made extraordinary payment of payables in anticipation of contribution 4a c4a s14 will report items if any that but for the transfer would have resulted in income_or_deduction to s17 in a period subsequent to the transfer and such items will constitute income or deductions to s14 when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of s14 d4a none of the stock to be transferred by s17 to s14 is sec_306 stock within the meaning of sec_306 e4a contribution 4a is not the result of the solicitation by a promoter broker or investment house f4a s17 will not retain any rights in the property transferred to s14 pursuant to contribution 4a g4a the value of the s14 stock received by s17 in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts h4a the total adjusted_basis of the assets to be transferred by s17 to s14 will equal or exceed the total liabilities assumed within the meaning of sec_357 by s14 from s17 i4a the total fair_market_value of the assets transferred to s14 by s17 will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by s14 from s17 in connection with contribution 4a ii the amount of liabilities owed by s14 to s17 that are discharged or extinguished in connection with contribution 4a and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by s17 in connection with contribution 4a the fair_market_value of the assets of s14 will exceed the amount of its liabilities immediately_after_the_exchange j4a the liabilities if any of s17 to be assumed within the meaning of sec_357 by s14 were incurred in the ordinary course of business and are associated with the assets to be transferred k4a there is no indebtedness between s14 and s17 and there will be no indebtedness created in favor of s17 as a result of contribution 4a l4a the transfers and exchanges pursuant to contribution 4a will occur under a plan agreed upon before contribution 4a in which the rights of the parties are defined plr-151247-06 m4a all exchanges pursuant to contribution 4a will occur on approximately the same date n4a there is no plan or intention on the part of s14 to redeem or otherwise reacquire any stock to be issued in contribution 4a o4a taking into account any issuance of additional shares of s14 stock any issuance of stock for services the exercise of any s14 stock_rights warrants or subscriptions a public offering of s14 stock and the sale exchange transfer by gift or other_disposition of any of the stock of s14 to be received in the exchange s17 will be in control of s14 within the meaning of sec_368 p4a s17 will receive stock in s14 approximately equal to the fair_market_value of the property transferred to s14 in exchange therefor q4a s14 will remain in existence and except for the contributions retain and use the property transferred to it in a trade_or_business r4a except for the contributions there is no plan or intention by s14 to dispose_of the transferred property other than in the normal course of business operations sec_4a each of the parties to contribution 4a will pay its own expenses if any incurred in connection with contribution 4a t4a s14 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 u4a s17 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of s17 v4a s14 will not be a personal_service_corporation within the meaning of sec_269a w4a the aggregate fair_market_value of the assets contributed by s17 to s14 will exceed such assets' aggregate bases immediately after contribution 4a contribution the representations related to contribution in the prior ruling letter are modified to reflect s14 as the sole transferor reflect modified representation t5 as set forth below and otherwise have been confirmed in their entirety representation t5 in the prior ruling letter is replaced with the following representation plr-151247-06 t5 contribution did not result in a 'transfer to an investment company' within the meaning of sec_1_351-1 contribution 6a the following representations are made with respect to contribution 6a described above a6a no stock_or_securities will be issued for services rendered to or for the benefit of s10 in connection with contribution 6a and no stock_or_securities will be issued for indebtedness of s10 b6a s14 has not accumulated receivables or made extraordinary payment of payables in anticipation of contribution 6a c6a s10 will report items if any that but for the transfer would have resulted in income_or_deduction to s14 in a period subsequent to the transfer and such items will constitute income or deductions to s10 when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of s10 d6a none of the stock to be transferred by s14 to s10 is sec_306 stock within the meaning of sec_306 e6a contribution 6a is not the result of the solicitation by a promoter broker or investment house f6a s14 will not retain any rights in the property transferred to s10 pursuant to contribution 6a g6a the value of the s10 stock received by s14 in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts h6a the total adjusted_basis of the assets to be transferred by s14 to s10 will equal or exceed the total liabilities assumed within the meaning of sec_357 by s10 from s14 i6a the total fair_market_value of the assets transferred to s10 by s14 will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by s10 from s14 in connection with contribution 6a ii the amount of liabilities owed by s10 to s14 that are discharged or extinguished in connection with contribution 6a and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received plr-151247-06 by s14 in connection with contribution 6a the fair_market_value of the assets of s10 will exceed the amount of its liabilities immediately_after_the_exchange j6a the liabilities if any of s14 to be assumed within the meaning of sec_357 by s10 were incurred in the ordinary course of business and are associated with the assets to be transferred k6a there is no indebtedness between s10 and s14 and there will be no indebtedness created in favor of s14 as a result of contribution 6a l6a the transfers and exchanges pursuant to contribution 6a will occur under a plan agreed upon before contribution 6a in which the rights of the parties are defined m6a all exchanges pursuant to contribution 6a will occur on approximately the same date n6a there is no plan or intention on the part of s10 to redeem or otherwise reacquire any stock to be issued in contribution 6a o6a taking into account any issuance of additional shares of s10 stock any issuance of stock for services the exercise of any s10 stock_rights warrants or subscriptions a public offering of s10 stock and the sale exchange transfer by gift or other_disposition of any of the stock of s10 to be received in the exchange s14 will be in control of s10 within the meaning of sec_368 p6a s14 will receive stock in s10 approximately equal to the fair_market_value of the property transferred to s10 in exchange therefor q6a s10 will remain in existence and except for the contributions retain and use the property transferred to it in a trade_or_business r6a except for the contributions there is no plan or intention by s10 to dispose_of the transferred property other than in the normal course of business operations s6a each of the parties to contribution 6a will pay its own expenses if any incurred in connection with contribution 6a t6a s10 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 u6a s14 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of s14 plr-151247-06 v6a s10 will not be a personal_service_corporation within the meaning of sec_269a w6a the aggregate fair_market_value of the assets contributed by s14 to s10 will exceed such assets' aggregate bases immediately after contribution 6a the representations related to contribution are modified to reflect s10 as the sole transferor and otherwise have been confirmed in their entirety contribution contribution the representations related to contribution are modified to exclude s14 and s17 as transferors and otherwise have been confirmed in their entirety contribution and distribution the representations related to contribution and distribution are modified to reflect distributing as a distributee in distribution and to include the new representations set forth below and otherwise have been confirmed in their entirety u10 the fair_market_value of the controlled stock to be received by distributing in redemption of the preferred_stock of distributing will be approximately equal to the fair_market_value of the preferred_stock of distributing v10 no dividends have been declared with respect to the preferred_stock of distributing and distributing as the preferred shareholder does not have the legal right to compel distributing to pay preferred dividends in arrears contribution and distribution the representations related to contribution and distribution are modified to reflect the redemption of the distributing preferred_stock from distributing and to include the new representations set forth below and otherwise have been confirmed in their entirety u11 the fair_market_value of the controlled stock to be received by distributing in its capacity as the preferred shareholder of distributing will be approximately equal to the fair_market_value of the preferred_stock of distributing v11 no dividends have been declared with respect to the preferred_stock of distributing and distributing as the preferred shareholder of distributing does not have the legal right to compel distributing to pay preferred dividends in arrears contribution and distribution plr-151247-06 t26 any payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and will not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in distribution to the distributing shareholders the fractional share interests in controlled of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock contribution and distribution t27 any payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and will not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in distribution to the distributing shareholders the fractional share interests in controlled of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock supplemental rulings contribution the earnings_and_profits of f22 f23 and f45 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were cfcs will be attributable to such stock held by new s6 sec_1_1248-1 contribution the rulings related to contribution in the prior ruling letter are modified to reflect s17 as the transferee as modified the rulings related to contribution remain in full force and effect contribution 4a based solely on the information and the representations set forth above we rule as follows on contribution 4a plr-151247-06 s17 will not recognize gain_or_loss on its transfer of assets to s14 pursuant to contribution 4a solely in exchange for shares of s14 common_stock and the assumption_of_liabilities by s14 sec_351 and sec_357 s14 will not recognize gain_or_loss on receipt of assets from s17 in exchange for s14 stock pursuant to contribution 4a sec_1032 s14’s basis in the assets received from s17 in contribution 4a will equal the basis of such assets in the hands of s17 immediately prior to the transfer sec_362 the basis of s17 in the s14 stock received in contribution 4a will equal the basis of the assets transferred by s17 to s14 reduced by the liabilities assumed by s14 sec_358 and sec_358 s14’s holding_period of the assets received from s17 in contribution 4a will include the period during which s17 held the assets sec_1223 the holding_period of s17 in the s14 stock received in contribution 4a will include the period during which s17 held the assets exchanged therefor provided the assets were capital assets or property described in sec_1231 sec_1223 contribution the rulings related to contribution in the prior ruling letter are modified to reflect s14 as the sole transferor as modified the rulings related to contribution remain in full force and effect notwithstanding the modification to representation t5 set forth above contribution the earnings_and_profits of the bf subs and f14 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were cfcs will be attributable to such stock held by sec_5 sec_1_1248-1 contribution 6a based solely on the information and the representations set forth above we rule as follows on contribution 6a s14 will not recognize gain_or_loss on its transfer of assets to s10 pursuant to contribution 6a solely in exchange for shares of s10 common_stock sec_351 plr-151247-06 s10 will not recognize gain_or_loss on receipt of assets from s14 in exchange for s10 stock pursuant to contribution 6a sec_1032 s10's basis in the assets received from s14 in contribution 6a will equal the basis of such assets in the hands of s14 immediately prior to the transfer sec_362 the basis of s14 in the s10 stock received in contribution 6a will equal the basis of the assets transferred by s14 to s10 sec_358 s10's holding_period of the assets received from s14 in contribution 6a will include the period during which s14 held the assets sec_1223 the holding_period of s14 in the s10 stock received in contribution 6a will include the period during which s14 held the assets exchanged therefor provided the assets were capital assets or property described in sec_1231 sec_1223 the earnings_and_profits of f24 and f46 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were cfcs will be attributable to such stock held by s10 sec_1_1248-1 contribution the earnings_and_profits of the yf subs and f46 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were cfcs will be attributable to such stock held by controlled sec_1_1248-1 the rulings in the prior ruling letter are modified to reflect s10 as the sole transferor as modified the rulings related to contribution remain in full force and effect contribution the earnings_and_profits of f28 f29 and f30 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were cfcs will be attributable to such stock held by distributing sec_1_1248-1 the rulings in the prior ruling letter are modified to exclude s14 and s17 as transferors in contribution as modified the rulings related to contribution remain in full force and effect plr-151247-06 contribution the earnings_and_profits of f28 f29 and f30 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were cfcs will be attributable to such stock held by controlled sec_1_1248-1 distribution the rulings in the prior ruling letter are modified to reflect distributing as a distributee in distribution as modified the rulings related to distribution remain in full force and effect distribution the rulings in the prior ruling letter are modified to reflect the redemption of the distributing preferred_stock from distributing as modified the rulings related to distribution remain in full force and effect contribution sec_25 and sec_26 and distribution sec_12 and steps xlviii through lvii in the prior ruling letter as modified by steps xlva xlvb and xlvc above will be treated as if i distributing transferred to controlled all of the stock of distributing 6's business p subsidiaries in exchange for shares of controlled and the assumption by controlled of the liabilities of distributing related to business p contribution ii controlled transferred the stock of the business p subsidiaries to n4 iii n4 transferred the stock of the business p subsidiaries to controlled iv controlled transferred the stock of the business p subsidiaries to f47 v distributing transferred to controlled all of the stock of distributing 6's business b subsidiaries in exchange for shares of controlled and the assumption by controlled of the liabilities of distributing related to business b contribution vi controlled transferred the stock of the business b subsidiaries to n5 vii n5 transferred the stock of the business b subsidiaries to distributing and viii distributing transferred the stock of the business b subsidiaries to f48 revrul_77_191 1977_1_cb_94 distributing shareholders who receive cash in lieu of fractional shares of controlled stock or controlled stock will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis allocated to the fractional share sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of distribution and distribution sec_1221 and sec_1222 miscellaneous plr-151247-06 except to the extent required under sec_1_1502-9 contribution sec_1 through and distribution sec_2 and will not result in recapture of overall_foreign_losses under sec_904 overall_foreign_losses shall be apportioned in accordance with the rules of sec_1_1502-9 as appropriate the supplemental facts submitted shall have no adverse effect on the prior ruling letter which as modified thereby shall remain in full force and effect corrected rulings rulings and in the prior ruling letter are replaced hereby by the following rulings the basis of s14 in the sec_21 stock received in contribution will equal the basis of the assets transferred by s14 to sec_21 reduced by the liabilities assumed by sec_21 sec_358 the basis of s14 in the sec_5 stock received in contribution will equal the basis of the assets transferred by s14 to sec_5 reduced by the liabilities assumed by sec_5 sec_358 the basis of the controlled shares in the hands of distributing and distributing will be same in each instance as the basis in the distributing shares surrendered in exchange therefor sec_358 and sec_1_358-1 the basis of the controlled shares in the hands of distributing will be the same as the basis in the distributing shares surrendered in exchange therefor sec_358 and sec_1_358-1 the basis of the controlled shares in the hands of distributing will be the same as the basis in the distributing shares surrendered in exchange therefor sec_358 and sec_1_358-1 caveat no opinion was requested and therefore no opinion is expressed as to the federal_income_tax treatment of steps ia xxixa or xxxvia or as to whether any of the proposed transactions will result in the recapture of any dual_consolidated_loss within the meaning of sec_1_1503-2 in addition no opinion is expressed about the tax treatment of the transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transactions are used principally as a device for the distribution of the earnings_and_profits of any distributing plr-151247-06 corporation or controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether any distribution and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the u s federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ____________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
